t c memo united_states tax_court robert l and joanne tammaro petitioners v commissioner of internal revenue respondent docket no filed date robert l tammaro pro_se michael d baker for respondent memorandum opinion armen special_trial_judge this matter is before the court on the motion filed by petitioner robert l tammaro petitioner although the petition in this case was filed by both robert l and joanne tammaro only robert l tammaro requests an award of administrative and litigation costs - - for an award of administrative and litigation costs under sec_7430 and rules through after concessions by respondent ’ the issues for decision are as follows whether respondent's position in the administrative and court proceedings was substantially justified we hold that it was whether petitioner unreasonably protracted the court_proceeding in light of our holding as to the first issue we need not address this second issue whether the administrative and litigation costs claimed by petitioner are reasonable in light of our holding as to the first issue we need not address this third issue neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioner’s motion see rule a we therefore decide the matter before us based on the record that has been developed to date unless otherwise indicated all sec references are to the internal_revenue_code in effect for the taxable years in issue however all references to sec_7430 are to such sec in effect at the time that the petition was filed all rule references are to the tax_court rules_of_practice and procedure respondent concedes petitioner exhausted his administrative remedies see sec_7430 petitioner substantially prevailed see sec_7430 a and petitioner satisfied the applicable net_worth requirement see sec_7430 a background petitioner resided in cranbury new jersey at the time that the petition was filed with the court petitioner is a certified_public_accountant who operated an accounting firm during the relevant period of through also during that period petitioner was involved in breeding and showing horses the horse activity petitioner operated the horse activity as an s_corporation under the name equine investment properties inc eip during through and as a sole_proprietorship during petitioner claimed net operating losses from the horse activity for through in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure by comparison petitioner reported gross_receipts from the horse activity for through in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in addition to eip petitioner operated a horse activity by the name of bob tammaro quarterhorses btqh the record provides little about this activity however respondent’s revenue_agent determined the following about btqh btqh has operated for most part as a schedule f horse breeding and show activity since however for years taxpayer revised the original individual returns and changed btqh from a schedule f to a schedule e-farm and horse leasing activity in conjunction with eip the revenue_agent also found that btqh had sustained losses in all years of operation q4e- respondent initiated an audit of petitioner’s income_tax returns for through the audit was thereafter expanded to include petitioner’s returns for and by notice_of_deficiency dated date respondent made the following determinations for the taxable years and for respondent did not determine any deficiency in income_tax but he did determine an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure for respondent determined a deficiency in income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure respondent's deficiency determination was based on the disallowance of losses claimed from the horse activity although respondent disallowed such losses for both and no deficiency in income_tax for resulted therefrom because respondent allowed a carry forward of the unused portion of a net_operating_loss nol from that was attributable to petitioner's accounting practice in contrast respondent did not allow a carry forward to either or of losses from the horse activity claimed for and again although respondent disallowed such losses for and - no deficiency in income_tax resulted for any of those years because of the aforementioned nol in attributable to petitioner's accounting practice respondent disallowed the losses claimed by petitioner from the horse activity on the ground that such activity was not pursued with the requisite profit objective see sec_162 sec_212 sec_183 see also 78_tc_642 affd without opinion 702_f2d_1205 d c cir in determining that petitioner’s horse activity was not conducted with the requisite profit objective respondent relied on findings in the revenue agent’s report rar including in particular the following a that petitioner did not maintain a formal business plan or prepare projections on profitability or consider stop-loss points that petitioner estimated losses and that petitioner did not maintain accurate books_and_records of the activity see sec_1_183-2 income_tax regs b that petitioner did not invest a significant amount of time and effort in the horse activity relying in part on the fact that petitioner also owned and operated an accounting firm and owned and managed two rental properties see sec_1_183-2 income_tax regs c that eip did not own any assets with the potential to appreciate in value sufficient to overcome the losses sustained in the activity see sec_1_183-2 income_tax -- - regs d that petitioner did not report any profits with respect to his horse activity in any year of operation and that such losses extended for a period beyond a reasonable startup_period see sec_1_183-2 and income_tax regs e that petitioner offset most of his net_income from his c p a practice net rental income from outside parties and other dividend and interest_income with the horse activity losses and that petitioner created net operating losses to be used to reduce future potential capital_gains from the sale of petitioner’s real_estate properties and f that petitioner realized significant personal and social benefit from the horse activity see sec_1_183-2 b income_tax regs respondent’s revenue_agent also concluded that petitioner’s activity was not engaged in for profit pursuant to the presumption under sec_183 because the gross_income derived from the horse activity did not exceed the deductions attributable to that activity for or more of the most recent consecutive taxable years specifically the agent concluded in particular the revenue_agent determined that the real_estate property used in the horse activity which had appreciated in value since its purchase in the late sixties or the early seventies was not owned by eip but rather owned personally by the taxpayer further the revenue_agent determined that as of the end of petitioner’s horses were worth just over dollar_figure compared to his losses for the activity to date that were well in excess of dollar_figure that eip and btqh were organizationally and economically interrelated and that for the purpose of sec_183 they constituted one activity on date petitioner filed a timely petition with the court disputing the deficiency in tax for as well as the additions to tax and accuracy-related_penalties for and as determined in the notice_of_deficiency respondent filed an answer on date on date respondent’s counsel mailed petitioner a letter requesting him to attend a conference and to produce relevant documents relating to the case on date petitioner did not appear for the january 28th conference rather petitioner informed respondent’s counsel that he was busy with the tax filing season and requested a conference at a later date in date another conference was scheduled for date on the day of the scheduled june conference petitioner canceled the conference for the expressed reasons that it would be too burdensome for him to transport his records to respondent’s office in philadelphia and because he did not want to incur travel_expenses for his representative theresa thery ms thery ms thery is an employee at petitioner’s accounting firm --- - by notice dated date the court calendered petitioner’s case for trial on date early in date petitioner and respondent entered into settlement negotiations at the date calendar counsel for respondent advised the court that a basis for settlement had been reached by the parties and requested additional days to submit the decision document on date respondent filed a motion to restore the case to the general trial calendar reporting that a disagreement had arisen between the parties regarding the tax computations for the income_tax and net operating losses petitioner’s case was restored to the general calendar by notice dated date this case was calendared for trial at the court's trial session on date the parties resumed settlement negotiations counsel for respondent determined that the hazards_of_litigation as well as the cost of trying the case warranted a concession by respondent of a small percentage of the losses attributable to the horse activity that had been disallowed in the notice_of_deficiency for and and that had been disallowed for and respondent also determined that the hazards_of_litigation did not warrant any concession by respondent of the loss attributable to the horse activity that had been disallowed for respondent’s concession with respect to the small portion of the losses --- - claimed for through together with the carry forward of the nol attributable to petitioner's accounting practice eliminated the deficiency in income_tax for respondent’s concession also resulted in no additions to tax and no accuracy- related penalties for and based on the belief that the parties had reached a new basis for settlement respondent prepared a revised computation of petitioner’s net operating losses for through petitioner rejected the revised computation and refused to sign the decision document insisting that respondent allow him to claim the same percentage of the net_operating_loss that had been allowed for through on date respondent filed a motion for entry of decision in the motion respondent requested the court to enter a decision reflecting that there were no deficiencies in income taxes due from nor overpayments due to petitioner for and and that there were no additions to tax and no accuracy- related penalties due from petitioner for such years respondent's motion relied heavily on liv corp v commissioner 64_tc_589 petitioner opposed respondent's motion in petitioner’s view respondent's concessions did not address what petitioner considered to be the real issue in this case namely the amount of the nol attributable to the horse activity that would be -- - available as a carryover to post-docketed years ie to and subsequent years in opposing respondent's motion petitioner relied heavily on 67_tc_599 the court entered an order and decision on date granting respondent’s motion for entry of decision and holding that it was in the interests of justice to accept respondent’s unilateral concessions petitioner thereafter filed his motion for administrative and litigation costs in accordance with sec_7430 and rule the decision entered on date was vacated and set_aside discussion we apply sec_7430 as most recently amended by congress in the irs restructuring and reform act of rra publaw_105_206 112_stat_685 however certain of the amendments made by rra to sec_7430 regarding the reasonableness of costs the type of recoverable costs and other provisions that are not at issue herein apply only to costs incurred after date to the extent of the portion of the claimed costs incurred on or before date we apply sec_7430 as amended by the taxpayer_relief_act_of_1997 tra publaw_105_34 secs stat - a requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding see sec_7430 and b similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 a only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding see sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or administrative costs under sec_7430 see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth reguirement see sec_7430 a respondent concedes that petitioner has satisfied the -- requirements of sec_7430 a petitioner will nevertheless fail to qualify as the prevailing_party if respondent can establish that respondent’s position in the court and administrative proceedings was substantially justified see sec_7430 b b substantial justification the commissioner's position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner's position must have a reasonable basis in both law and fact see pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner's position may be incorrect but nevertheless be substantially justified ’if a reasonable person could think it correct’ 108_tc_430 quoting pierce v underwood supra pincite n the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts and circumstances at the time that the commissioner took his position see maggie management co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable see 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession does remain a factor to be considered see 100_tc_457 affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency see sec_7430 b the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition see 930_f2d_759 9th cir affg an unpublished decision of this court sher v commissioner supra pincite ordinarily we consider the reasonableness of each of these positions separately see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 in the present case however we need not consider two separate positions because there is no indication that respondent's position changed or that respondent became aware of any additional facts that rendered his position any more or less justified between the issuance of the notice_of_deficiency on date and the filing of the answer to the petition on date in order to decide whether respondent's position was substantially justified we must review the substantive merits of this case respondent determined that petitioner’s horse activity was not engaged in with a profit objective thus we inquire whether respondent had a reasonable basis in fact and law for determining that petitioner did not engage in his horse activity with an actual and honest objective of earning a profit see 78_tc_642 affd without opinion 702_f2d_1205 d c cir -- - the existence of the requisite profit objective is a question of fact that must be determined on the basis of the entire record see 63_tc_375 in resolving this factual question greater weight is accorded objective facts than a taxpayer's statement of intent see sec_1_183-2 income_tax regs for purposes of determining whether a taxpayer had the requisite profit objective profit means economic profit independent of tax savings see 81_tc_210 the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or the taxpayer's advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation see sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit -- - objective is controlling see id rather the relevant facts and circumstances of the case are determinative see 72_tc_411 affd without published opinion 647_f2d_170 9th cir thus we must decide whether it was reasonable for respondent to determine that applying the sec_183 factors on balance petitioner’s horse activity was not conducted with the requisite profit objective we think that respondent's position was sufficiently supported by the facts and circumstances in petitioner’s case and the existing legal precedent see 487_us_552 we note in particular the large amount of claimed losses compared to minimal gross_receipts the minimal amount of time devoted to the activity and the number of years for which losses were claimed given the facts respondent reasonably relied upon existing legal precedent to conclude that petitioner’s horse activity was not a for-profit activity petitioner requests that we apply the rationale in han v commissioner tcmemo_1993_386 to his case however han is distinguishable on several grounds in han respondent had assigned the examination of a complex return to an inexperienced revenue_agent who made highly complex tax adjustments without adequately developing the facts of the case or properly applying the law subsequently respondent fully conceded all major adjustments contained in the agent’s rar including the agent’s determination of fraud in addition it took months following the petition to file a stipulation of settled issues and we held that nothing in the record explained the commissioner’s failure to settle the case on a timely and fair basis in this case the record establishes that respondent’s agent conducted a thorough examination of petitioner’s horse activity including contrary to petitioner’s assertion the and tax years the revenue agent’s rar also establishes that he appropriately developed the applicable law further although it took about years for respondent to concede the case the record indicates that such delay was not entirely attributable to respondent in part petitioner contributed to the delay by failing to attend scheduled meetings with respondent further respondent conceded the case after two attempts at settling the case had failed we do not think it was unreasonable for respondent to attempt to reach a more favorable settlement prior to conceding the deficiency therefore we hold that respondent has established that his position in the administrative and litigation proceedings was substantially justified because he acted reasonably given the legal precedent and the circumstances surrounding petitioner’s case accordingly petitioner is not entitled to recover administrative or litigation costs -- - based on the foregoing we need not decide whether petitioner unreasonably protracted the court_proceeding or whether petitioner’s claimed costs are reasonable in amount to reflect the foregoing an appropriate order and decision will be entered
